Case 3:20-cv-00719-JWD-SDJ

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Document 1 10/21/20 Page 1of7

UNITED STATES DISTRICT COURT

for the

Middle District of Louisiana

Daysha Blount

Division

Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Credit Acceptance Corportation

 

RECEIVED

OCT 21 2020

U.S. DISTRICT COUR
inns: DISTRICT COURT
MIODLE DISTRICT OF LOUISIANA

 

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names.)

 

ere ——

Smee ee ee ee ee Ne ee ee ee ee

COMPLAINT AND REQUEST FOR INJUNCTION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Daysha Blount
14086 Airline Hwy Apt 2822

 

Gonzales, Ascension Parish
Louisiana, 70737
504-259-5050

 

dayshablount@icloud.com

Provide the information below for cach defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (j/known). Attach additional pages if needed.

Page | of 6
Case 3:20-cv-00719-JWD-SDJ Document1 10/21/20 Page 2of7

Pro Se 2 (Rev. 12/56) Complaint and Request for Injunction

Defendant No, 1

Name Credit Acceptance Corporation

Job or Title (if known)

 

 

 

Street Address 25505 West Twelve Mile Road

City and County Southfield, Oakland County

State and Zip Code Michigan, 48034 _
Telephone Number 800-634-1506

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (ifknown)

 

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job of Title (if known)

 

Street Address

 

City and County

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title ff nown}
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Page 2 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Isjunction

I.

Basis for Furisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Te ederal question a Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, if the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

 

 

15 USC 1692
B. If the Basis for Jurisdiction Is Diversity of Citizenship
i The Plaintifi{s)
a. If the plaintiff is an individual
The plaintiff, frame) Daysha Blount , is a citizen of the
State of (xame) Louisiana
b, If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , isa citizen of
the State of frame) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for injunction

Il.

b, If the defendant is a corporation

The defendant, (name) Credit Acceptance Corportation , is incorporated under

 

the laws of the State of (ame) , and has its

Michigan
principal place of business in the State of (name) Michigan

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in frame}

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Credit Acceptance Corporation has caused me emotional distress, anxiety, financial injury and
problems with my family. | was diagnosed with PTSD and anxiety leaving the military and Credit
Acceptance is aiding to that with its threats to constantly repossess my yehicie. | arm suing for
$500,000, an apology, and my invoiced items.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of cach claim in a separate paragraph. Attach additional pages if
necded.

 

A. Where did the events giving rise to your claim(s) occur?
Louisiana
B. What date and approximate time did the events giving rise to your claim(s) occur?

06/14/2020 - 10-7/2020

 

Page 4 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

IV.

Cc, What are the facts underlying your claim(s}? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Credit Acceptance Corporation has violated my rights as a federally protected consumer. Firstly,
pursuant to 15 USC 1692g.(3), Credit Acceptance failed to send a statement within the first 30 days that
|, Daysha Blount, Consumer, can dispute the validity of this debt or it will be assumed valid. There are
also more violations committed by Credit Acceptance such as; 1692b.(5), 1692e.(11), 1692e. (10) and
so forth.

 

irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Credit Acceptance has caused me financial injury/distress due constantly threatened to repossess my car. My
sister is also on the car as well and her and | relationship is over due to Credit Acceptance threatening to stain
her consumer report. | have lo move from my current home due to irreparabie injury with my relationship as well.

 

 

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments, Inchide any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

My requested relied as stated in my cease and desist and invoices are; an apology, zero out the balance on this
account, report as paid on all consumer reports, my title lien free, and monetary compensation.

 

Page 5 of 6
Case 3:20-cv-00719-JWD-SDJ Document1 10/21/20 Page 6of7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or necdlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule LI.

A. For Parties Without an Attorney
L agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: / 10/20/2020

 

‘. ) i
Signature of Plaintiff 1 HO ive Ab, md

Printed Name of Plaintiff | Daysha Blount

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

E-mail Address

 

 

Page 6 of 6
Daysha Blount
42241 Conifer Drive
Gonzales, LA 70737 -

$13.90

Reggae 46812-08

Ses
S ees

oe
Se eee

_— Gleik of Coud
United States District Court
oo ee : Middie District of Lovistana
ss. TTT Flovida Skeet, Suite 139 oe

ao "Baton Rouge, LA 70801 oe eee

Se

TRACKED

xe k

ASSO

os

f

Be AL

 Sesiag UNITED STATES
B POSTAL SERVICE.
For Domestic and Internation
Te oe:

oe
es
ee

 

 

 
